1    HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
2    HOPE ALLEY, CA SBN 314109
     Assistant Federal Defender
3    Office of the Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    RAYMOND VANCE

7
8                              IN THE UNITED STATES DISTRICT COURT

9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                  ) Case No. 1:18-cr-00161-LJO-SKO
                                                )
12                        Plaintiff,            ) STIPULATION AND ORDER FOR
                                                ) TEMPORARY RELEASE
13            vs.                               )
                                                )
14   RAYMOND VANCE,                             )
                                                )
15                     Defendant.               )
                                                )
16                                              )
                                                )
17
18          IT IS HEREBY STIPULATED by and between the parties, through their respective
19   counsel, Assistant United States Attorney Ross Pearson, counsel for plaintiff, and Assistant
20   Federal Defender Hope Alley, counsel for defendant Raymond Vance, that Mr. Vance, may be
21   temporarily released from custody for the purpose of undergoing a psychiatric assessment with
22   Dr. Claudia Cerda.
23          The Federal Defender Office has arranged for a psychiatric evaluation of Mr. Vance by
24   Dr. Cerda. Unfortunately, Dr. Cerda has a limited window of availability in the upcoming weeks,
25   and Fresno County Jail is unable to approve Dr. Cerda’s entry into their facility at this time, due
26   to a policy of requiring a minimum of one week’s prior notice. Nonetheless, Dr. Cerda is
27   available this Thursday and is willing to meet with Mr. Vance at the Office of the Federal
28   Defender.
1              Federal Defender Staff are available to transport Mr. Vance from Fresno County Jail to

2    the Federal Defender Office, which is located two blocks from the jail at 2300 Tulare Street,

3    Fresno, CA 93721. The evaluation will be conducted at the Federal Defenders Office in the main

4    conference room, and is expected to last between four and five hours. Mr. Vance will remain in

5    the custody of Federal Defender Staff until returned to Fresno County Jail at the conclusion of

6    the evaluation.

7              Therefore, the parties respectfully request an order from this Court for his temporary

8    release in order to be evaluated by Dr. Cerda. The parties ask for Mr. Vance to be released from

9    Fresno County Jail at 11:30 a.m. on December 20, 2018, and to return to custody immediately

10   upon completion of the evaluation, and no later than 5:00 p.m.

11                                                                    Respectfully submitted,

12                                                                    McGREGOR W. SCOTT
                                                                      United States Attorney
13
14   DATED: December 17, 2018                                         /s/ Ross Pearson
                                                                      Ross Pearson
15                                                                    Assistant United States Attorney
                                                                      Attorney for Plaintiff
16
17
                                                                      HEATHER E. WILLIAMS
18                                                                    Federal Defender

19
     DATEF: December 17, 2018                                         /s/ Hope Alley
20                                                                    HOPE ALLEY
                                                                      Assistant Federal Defender
21                                                                    Attorney for Defendant
                                                                      RAYMOND VANCE
22
23
24
25
26
27
28

                                                                  2
     Raymond Vance- Stipulation for Temporary Release and Order
1                                                                 ORDER

2              IT IS HEREBY ORDERED that Mr. Vance is released to the custody of Federal

3    Defender Staff for the purpose of undergoing a psychiatric evaluation by Dr. Cerda at the Office

4    of the Federal Defender. Mr. Vance shall be released from Fresno County Jail on December 20,

5    2018, at 12:00 p.m., and shall return to the Fresno County Jail at the completion of the

6    evaluation, and no later than 5:00 p.m. on that same day.

7              While on release, Mr. Vance is ordered to remain in the care, custody and control of

8    Federal Defender Staff. He is further ordered to abide by all laws during the period of his

9    temporary release.

10
11   IT IS SO ORDERED.

12
     Dated:       December 17, 2018                                           /s/   Sheila K. Oberto     .
13                                                                      UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    3
     Raymond Vance- Stipulation for Temporary Release and Order
